 1                                                                        DEC 1 0 2018
 2
                                                                   CLERK US DIS f RICT COURT
                                                                ~~UTHER  DISTRICT OF CALIFORNIA
 3                                                                                        DEPUTY

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  Case No.:     18CR4999-WQH
11
                   Plaintiff,
12                                              ORDER AND JUDGMENT TO DISMISS
              v.                                INFORMATION WITHOUT PREJUDICE
13
     RIGOBERTO CRUZ-AZPEITIA,
14

15                 Defendant.

16

17

18        Upon     motion   of   the   UNITED    STATES     OF AMERICA,      and   good     cause
19   appearing,

20        IT IS ORDERED that the Information in Case No. 18CR4999-WQH against

21   defendant RIGOBERTO CRUZ-AZPEITIA be, and hereby is, dismissed;

22        IT IS SO ORDERED.




                                            HON~
23

24   DATED:

25
                                            United States District Court Judge
26

27
28
